Per Curiam.
This is an appeal by certain property owners from a judgment confirming the assessment roll in a condemnation proceeding instituted by the city of Seattle, under Ordinance No. 14,345, for the widening of Third avenue, in that city.
The appellant Meteor Land Company assigns as error the failure of the eminent domain commission to assess a portion of the cost against the general fund of the city, the failure to assess a portion of the cost against property without the *403assessment district created by the commission, and the assessment of certain property within the district less than its proportionate share of the cost. These several assignments present matters of fact and largely matters of opinion. In this class of cases, opinions will differ widely as to the proper boundaries for an assessment district, and as to the benefits to accrue to the different properties within the district; but this court cannot substitute its judgment for the judgment of those whom the law has charged with the duty of establishing the district and apportioning the cost, whenever such difference of opinion may arise. As said in In re Seattle, 46 Wash. 63, 89 Pac. 156:
“The questions suggested by the objections cited, it will be noticed, are principally questions of fact, and questions, moreover, which are incapable of solution with mathematical exactness, and into which the judgment and opinion of the individual or individuals who undertake their solution must largely enter. It is not difficult, therefore, to find persons who Avill take issue with the judgment of the persons Avho make the assessment, and who will testify to the incorrectness of the assessment as returned. The record in this case discloses a variety of opinions, but we do not think the evidence in favor of the objections overbalances the evidence in support of the return.”
The appeal of the Monidah Trust is based upon assignments similar to those we have considered, and upon the further assignment that the assessment was levied under a mistake of laAV. The contention that the assessment was leAÚed under a mistake of law is founded on the claim that the assessment is based upon the value of the property rather than upon the resulting benefits. We do not think that the record bears out this contention. True, the assessment is based largely upon values just as other assessments are based upon frontage. But this course was adopted because the commissioners were of opinion that the benefits to the property ■within the district were in proportion to the value of the property. This court is concerned Avith the result of the *404commission’s labors, rather than with their mode of procedure. In answer to a similar complaint in In re Western Avenue, 47 Wash. 42, 91 Pac. 548, we said:
“The appellants argue that this is assessing according to market value, and not according to benefits, the manner contemplated by the statute. We do not think, however, that this is a just criticism of the action of the commissioners. As we understand the evidence, the assessment was not based entirely upon values — that is, the commissioners did not merely make an estimate of the values of the different lots thought by them to be benefited by the improvement, and then apportion the charge among the lots on a percentage basis — but we understand that value was only one of the elements taken into consideration in estimating benefits; that they not only considered this, but considered all such other elements as appeared to them to enter into the question. There can be no valid objection to this method of proceeding, as certainly the value of a given tract is proper to be taken into consideration with other elements in determining what proportion of an assessment such tract shall bear. But if this were not so, the question would not be very material. The commissioners are chargeable with the result of their work, and not with the manner by which they arrive at that result. If the return itself does not show that the premises of the objector are assessed more than they are benefited, and more than their proportionate share of the cost of the improvement, the objector is not injured, and hence it is of no moment to him what process the commissioners employed in order to arrive at the result reached by them.”
The findings of the commission and of the court below are supported by the evidence, and the judgment is accordingly affirmed.